Exhibit 10.6

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (this “Amendment”), dated and effective as of October 13, 2015,
is made by and between UNILIFE CORPORATION (“Unilife”), and ALAN D. SHORTALL
(“SHORTALL”).

WHEREAS, Unilife and Shortall have entered into an employment agreement, dated
as of September 30, 2011 (the “Agreement”), as amended by agreements dated
September 15, 2014 and September 17, 2014, in connection with Shortall’s
employment by Unilife;

WHEREAS, Section 15 of the Agreement provides that Unilife and Shortall may
amend the Agreement by mutual agreement in writing; and

WHEREAS, Unilife and Shortall desire to amend the Agreement as set forth herein;
and

WHEREAS, in consideration for Shortall’s continued employment, Unilife and
Shortall desire to continue Shortall’s employment subject to the terms set forth
herein.

NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

1. Section 3(a) of the Agreement is amended by adding the following sentence at
the end thereof:

Notwithstanding the foregoing, effective with Unilife’s payroll ending
October 9, 2015 and through December 31, 2015, Shortall’s base salary payable
during such period shall be reduced by one hundred percent (100%). Effective
January 1, 2016, Shortall shall again be entitled to his base salary payable in
accordance with Unilife’s standard payroll practices.

2. Section 4(d) of the Agreement is amended by adding the following sentence at
the end thereof:

Notwithstanding the foregoing, effective with Unilife’s payroll ending
October 9, 2015 and through December 31, 2015, Unilife will not provide Shortall
with the car allowance set forth in this Section 4(d). Effective January 1,
2016, Shortall shall again be entitled to the car allowance set forth in this
Section 4(d).

3. Capitalized terms not defined herein shall have the meaning set forth in the
Agreement. This Amendment contains the entire agreement between the parties
concerning the subject matter of this Amendment and supersedes any prior
agreements or understandings between the parties concerning the subject matter
of this Amendment, whether oral or written. The parties acknowledge, in entering
into this Amendment that they have not relied upon any promise or inducement not
specifically set forth herein. All other provisions of the Agreement and any
prior amendments not modified or amended by this Amendment shall continue in
full force and effect.



--------------------------------------------------------------------------------

4. This Amendment may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.

<signature page follows>

 

2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, and wishing to be legally bound, Unilife has caused this
Amendment to be executed by its duly authorized officer, and Shortall has
executed this Amendment, in each case on the date first set forth above.

 

UNILIFE CORPORATION By:   /s/ John Ryan Title:   Senior Vice President, General
Counsel and Secretary

 

ALAN D. SHORTALL /s/ Alan D. Shortall

 

3